DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 04/11/2022. Claims 1-12 and 21-28 are pending in the case. Claims 21-28 have been added. Claims 1, 10, and 21 are independent claims.

Response to Arguments
Applicant's amendments to claims 4 and 12 and arguments regarding the objections to claims 4 and 12 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's amendments to claims 1, 10, and 21 and arguments regarding 35 U.S.C. § 101 rejections of claims 1-12 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gall C. Gotfried on 04/11/2022.
Claims 1, 10, and 21 have been amended as follows:
1.	(Currently Amended) A computer implemented method for generating an enhanced cone- beam computed tomography, CBCT, image using a trained model, the method comprising:
receiving a CBCT image of a subject;
generating, using a generative model comprising a deep convolutional neural network, a synthetic computed tomography, sCT, image corresponding to the CBCT image, the generative model trained in, a generative adversarial network, GAN, wherein the generative model is further trained to process the CBCT image as an input and provide the sCT image as an output, the deep convolutional neural network being trained to establish a relationship between paired sets of training CBCT images and real CT images, the deep convolutional neural network being trained to:
extract one or more features from a given one of the training CBCT images;
process the one or more features to generate an estimated sCT image;
compute a difference between the estimated sCT image with a real CT image corresponding to the given one of the training CBCT images; and
update one or more parameters of the deep convolutional neural network based on the computed difference, wherein, after being trained, the deep convolutional neural network receives the CBCT image of the subject and generates the sCT image; and
presenting the sCT image for medical analysis of the subject.

10.	(Currently Amended) A computer implemented method for training a model to generate an enhanced cone-beam computed tomography, CBCT, image, the method comprising:
receiving a CBCT image of a subject as an input of a generative model; and
training the generative model comprising a deep convolutional neural network in a generative adversarial network, GAN, to process the CBCT image to provide a synthetic computed tomography, sCT, image corresponding to the CBCT image as an output of the generative model_ the deep convolutional neural network being trained to:
extract one or more features from a given one of the training CBCT images;
process the one or more features to generate an estimated sCT image;
compute a difference between the estimated sCT image with a real CT image corresponding to the given one of the training CBCT images; and
update one or more parameters of the deep convolutional neural network based on the computed difference, wherein, after being trained, the deep convolutional neural network receives the CBCT image of the subject and generates the sCT image.

21.	(Currently Amended) A system comprising:
a processor configured to perform operations comprising:
receiving a CBCT image of a subject;
generating, using a generative model comprising a deep convolutional neural network, a synthetic computed tomography, sCT, image corresponding to the CBCT image, the generative model trained in, a generative adversarial network, GAN, wherein the generative model is further trained to process the CBCT image as an input and provide the sCT image as an output, the deep convolutional neural network being trained to establish a relationship between paired sets of training CBCT images and real CT images, the deep convolutional neural network being trained to:
extract one or more features from a given one of the training CBCT images;
process the one or more features to generate an estimated sCT image;
compute a difference between the estimated sCT image with a real CT image corresponding to the given one of the training CBCT images; and
update one or more parameters of the deep convolutional neural network based on the computed difference, wherein, after being trained, the deep convolutional neural network receives the CBCT image of the subject and generates the sCT image; and
presenting the sCT image for medical analysis of the subject.

Allowable Subject Matter
Claims 1-12 and 21-28 are allowed as amended above. These claims are renumbered as claims 1-20 on allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123